         Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 1 of 41




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JILL STEIN, et al.,                                :
                       Plaintiffs,                 :
           v.                                      :      Civ. No. 16-6287
                                                   :
KATHY BOOCKVAR,                                    :
in her official capacity as Secretary of the       :
Commonwealth of Pennsylvania, et al.,              :
                       Defendants.                 :

Diamond, J.                                                                    April 29, 2019
                                        MEMORANDUM

       In moving to enforce the Agreement settling her 2016 lawsuit, failed presidential candidate

Jill Stein asks me to bar the use of almost 4,000 voting machines, thus making it impossible for

Philadelphia to participate in the 2020 presidential election. This is of a piece with the 2016 action

itself: Stein’s eleventh-hour voting machine “hacking” allegations and request for a recount that

would have disenfranchised some six million Pennsylvania voters. In both instances, Dr. Stein

publicly announced that she seeks to promote election integrity. Yet, the Commonwealth suggests

that she seeks to promote only herself. Pennsylvania’s computer expert testified credibly in 2016

that Stein’s allegations “are approximately as likely as the fact that androids from outer space are

living amongst us and passing as humans.” (12/6/16 Hr’g Tr. 63:23-64:9.) Her allegations now—

that the challenged voting machines are unreliable and thus violate the Settlement Agreement—

are as baseless and irrational. I will deny her Motion.

I.     PROCEDURAL HISTORY

       Dr. Stein and several Pennsylvania voters filed the instant Motion on November 26, 2019—

almost a year after this case settled. (Doc. No. 112). Over Stein’s opposition, I granted the

Philadelphia Board of Elections’ and the City’s Motion to Intervene as Defendants (although I will

refer to all Defendants as the Commonwealth). (Doc. Nos. 131, 136 ¶ 2); Fed. R. Civ. P. 24(a).
         Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 2 of 41




In the same Order, I identified factual issues to be addressed at an evidentiary hearing. (Doc. No.

136 ¶ 4.) Following a telephone conference with the Parties, I decided various motions and found

that the Commonwealth had made a prima facie showing that Stein’s delay in filing the instant

Motion was unwarranted and prejudicial. (Doc. No. 161.) I also set out procedures for the hearing

that began on February 18. (Id.) The Parties introduced documents and called witnesses, including

the product manager of the ExpressVote XL (the challenged voting machine), who demonstrated

its use. At the hearing’s conclusion on February 21, 2020, I asked the Parties to submit proposed

findings and conclusions. The matter has been fully briefed. (Doc. Nos. 180 & 182.)

II.    LEGAL STANDARDS

       I have jurisdiction to enforce the terms of the Settlement Agreement. (SA ¶ 13; see

Dismissal Order ¶ 3, Doc. No. 110); Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 381

(1994). “Motions for the enforcement of settlement agreements resemble motions for summary

judgment, and courts employ a similar standard of review.” Orthophoenix, LLC v. Stryker Corp.,

2017 WL 1197675, at *4 (D. Del. Mar. 28, 2017); see Tiernan v. Devoe, 923 F.2d 1024, 1031–32

& n.5 (3d Cir. 1991); Myers v. AutoZoners, LLC, 2017 WL 6316586, at *7 (W.D. Pa. Dec. 11,

2017). I “must treat all of the non-movant’s assertions as true, and, ‘when these assertions conflict

with those of the movant, the former must receive the benefit of the doubt.’” Orthophoenix, 2017

WL 1197675, at *4 (D. Del. Mar. 28, 2017) (quoting Tiernan, 923 F.2d at 1032). I must “view

the facts in the light most favorable to the nonmoving party and draw all reasonable inferences in

that party’s favor.” Myers, 2017 WL 6316586, at *7 (quoting Adreoli v. Gates, 482 F.3d 641, 647

(3d Cir. 2007)). Enforcement is appropriate only if “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).




                                                     2
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 3 of 41




III.   BRIEF OVERVIEW
       In settling the Stein lawsuit, the Commonwealth emphasized that it was simply

implementing the decision it had made well before: to “replace [Pennsylvania’s] aging voting

equipment in the next few years” with “modern machines [that] will include a paper record” the

voter could review. (Wolf Press Release, Jx 2.) Stein’s lawsuit had nothing to do with that

decision, which was part of a national movement away from Direct Recording Electronic voting

machines (“DREs”) that record votes only electronically. When the Settlement was negotiated,

the sole concern expressed by Stein’s lawyers or “expert” was that the Commonwealth might

extend its use of DREs (which the Commonwealth had already committed to retiring).

Accordingly, in entering into the Agreement, Stein understood that Pennsylvania was considering

for statewide approval—“certification” under state law—machines which maintained a paper

record that could be reviewed by the voter and audited (if necessary). Among them was the

ExpressVote XL.

       In the eight months following the Settlement, Stein expressed no concern as the

Commonwealth certified various machines which, in turn, were purchased by counties throughout

Pennsylvania. Only a year after settling did she allege that the XL did not comport with the

Settlement Agreement, although she repeatedly changed the basis for her objection. By then,

however, Philadelphia had already purchased some $30 million of these machines. Two smaller

counties had also purchased XLs. The credible evidence shows that the XL is exactly the kind of

voting machine contemplated by the Agreement, and that Stein has not shown that I should grant

her belated Motion.

IV.    RELIEF REQUESTED
       Like her challenge to Philadelphia’s voting machines, Stein’s request for relief continues

to “evolve.” Stein initially urged that because the XL does not comport with the Agreement, I

                                                   3
         Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 4 of 41




should order its immediate decertification. (Pls.’ Mot. to Enforce 2.) Although she never amended

her Motion, she subsequently altered her request for relief. Likely realizing that the XL’s

immediate decertification would make it impossible for Philadelphia to conduct its 2020 primary

election (which the Commonwealth has moved from April 28 to June 2), she suggested in her

Reply Brief that I might order the Commonwealth to decertify the machines after the primary.

(Pls.’ Reply Br. 15.) Given the compelling evidence that Philadelphia could not replace the XLs

in time for the November 2020 presidential election, however, she again has changed her request

for relief, this time suggesting that “the appropriate course is not to deny the motion, but to order

decertification for 2021.” (Pls.’ Proposed Conclusions of Law 22.) Remarkably, in the next

sentence, she reverts to her previous request, urging me to “order the Secretary of the

Commonwealth to decertify the ExpressVote XL in time for the November 2020 General

Election.” (Id.)

        Dr. Stein’s inability to decide what relief she wants underscores her Motion’s lack of

factual or legal basis.

V.      FACTUAL FINDINGS
        From the outset, the Parties disputed “material facts concerning the . . . terms” of the

Settlement Agreement. Tedesco Mfg. Co.v. Honeywell Int’l, Inc., 371 F. App’x 316, 319 (3d Cir.

2010). Accordingly, I conducted the February 2020 hearing. See Leonard v. Univ. of Del., 204

F. Supp. 2d 784, 786 (D. Del. 2002). Three of the four witnesses Stein called were adverse—

employed by the Commonwealth or the City. Her only witness was computer expert, J. Alex

Halderman, PhD, whose ill-considered theories formed the basis of both Stein’s original

Complaint and the instant Motion to Enforce. I largely discredit Halderman’s testimony and credit

the testimony of the other witnesses called both by Stein and the Commonwealth: Secretary of

State Kathy Boockvar; Department of State Chief Counsel Timothy Gates; DOS Executive Deputy

                                                     4
         Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 5 of 41




Chief Counsel Kathleen Kotula; Dean Baumert of Election Systems & Software (the company that

manufactures and markets the XL); City of Philadelphia Procurement Commissioner Monique

Nesmith-Joyner; and Executive Director of the Philadelphia Board of Elections Joseph Lynch.

Based on their testimony and related evidence, I make the following findings. Because the record

shows that Dr. Stein was and remains the moving force behind her Motion—while her co-Plaintiffs

have played no discernable role—I have referred only to her throughout.

       A.      2016 Litigation
       On December 5, 2016—a week before Pennsylvania’s deadline to certify its presidential

electors—Dr. Stein and voter Plaintiff Randall Reitz filed a Complaint, alleging statewide voter

fraud caused by massive “hacking” of Pennsylvania’s DRE Machines. (See, e.g., Pls.’ Mem. of

Law in Support of PI Mot. 27, Doc. No. 5 (“Pennsylvania uses antiquated, vulnerable voting

machines easy to hack . . . .”); id. 29 (“The right to vote would be meaningless if it meant only

the right to cast a vote on Election Day, with no assurance that the vote was accurately counted.”).)

Stein sought, inter alia, invalidation of significant parts of Pennsylvania’s Election Code, and a

mandatory injunction: (1) requiring the Commonwealth Secretary to recount the votes cast in the

November 2016 presidential election; and (2) allowing Stein to conduct forensic examinations of

Pennsylvania’s DRE voting machines. (Doc. No. 1.) Like the relief she seeks now, her requested

relief in 2016 also “evolved”: during the December 9, 2016 evidentiary hearing, Stein narrowed

her request, ultimately seeking “a hand recount of all paper ballots of one precinct in each of the

seventeen paper-ballot Counties and a forensic review of the election management systems of six

Counties, including Philadelphia.” (PI Mem. Op. at 8, Doc. No. 55.) Granting even this narrowed

request would have precluded timely certification of Pennsylvania’s presidential vote.

       I refused her injunction request on five alternative grounds. (Doc. Nos. 54 & 55.)

Threshold defects—including Stein’s lack of standing and her prejudicial, unexplained delay—

                                                     5
         Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 6 of 41




barred relief. Moreover, Stein showed neither any likelihood that she would succeed on the merits

of her claims, nor any threat of immediate, irreparable harm. Indeed, Stein presented no evidence

that any hacking had actually occurred. The only part of Dr. Halderman’s 2016 testimony that I

credited was his admission “that he had ‘no evidence’ that any voting machine was hacked, and

that the election outcome was ‘probably not’ the result of a hack.” (PI Mem. 25, 28 (quoting

12/9/16 Hr’g Tr. 25:22–26:1, 26:19–24).)

        Stein did not appeal my ruling. On February 14, 2017, she filed an Amended Complaint,

rehashing Dr. Halderman’s discredited hacking theories, and alleging violations of her First and

Fourteenth Amendment rights. Basing her claim to standing on her failed candidacy, she again

sought a forensic review of Pennsylvania’s DRE machines, and again asked me to invalidate the

recount provisions of the Pennsylvania Election Code. (Amended Compl., Doc. No. 71.) The

gravamen of Stein’s “hacking” charge was that DREs are vulnerable because they did do produce

a “paper trail” to identify malfeasance or irregularities. (Id. ¶¶ 1–2; see id. ¶ 24 (“Pennsylvania . .

. relies disproportionately and primarily on electronic voting with no paper trail.”).)

        Although Stein sought to add new Plaintiffs and allegations, her Amended Complaint had

many of the same defects as her initial pleading. In moving to dismiss, the Commonwealth argued

persuasively that the lead Plaintiff had no standing: Dr. Stein was not registered to vote in

Pennsylvania; received less than 1% of Pennsylvania’s vote in the 2016 presidential election; and

conceded that granting the relief she requested would not result in her winning the Pennsylvania

presidential vote. Although I was inclined to dismiss her from the case, “erring on the side of

caution at this early stage, I conclude[d] that Dr. Stein’s allegations, generously read, are sufficient

to confer standing” with respect to some of her claims. (Order on Mot. to Dismiss 17, Doc. No.

98.) I did, however, dismiss the bulk of Stein’s Amended Complaint. Remarkably, in the instant



                                                       6
         Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 7 of 41




Motion, Stein states that I had “denied [the Commonwealth’s] Motion to dismiss in substantial

part.” (Pls.’ Mot. to Enforce 1.)

       B.      The Commonwealth’s Initiative
       In 2017, the Department of State announced an “Initiative” to replace its DREs with

machines that “conform to enhanced standards concerning resiliency, auditability[,] and security.”

(Directive Concerning the Purchase of Electronic Voting Systems, Jx 1.) In February 2018—nine

months before Stein’s lawsuit settled—DOS thus stated that Pennsylvania would certify only

voting machines that “employ[] a voter-verifiable paper ballot or a voter-verifiable paper record

of the votes cast by a voter.” (Id.) In crafting the Initiative, the Commonwealth relied on “Securing

the Vote Report,” prepared by election experts, who urged use of machines that create a paper

ballot readable by people that are also countable by machine or by hand. (2/18/20 Tr. 86:25–

87:22, 90:7–16; National Academies of Sciences, Engineering & Medicine, Securing the Vote:

Protecting American Democracy, Dx F.)            Governor Wolf stated that “[c]ounties across

Pennsylvania are preparing to replace their aging voting equipment in the next few years” with

“modern machines [that] will include a paper record.” (Wolf Press Release.) In April 2018, DOS

directed all counties—which, under state law, are responsible for procuring “certified” voting

equipment—to purchase voting machines that comport with the Initiative’s “voter-verifiable paper

record[]” requirement. (Boockvar Decl. ¶ 15, Dx Y.) This would substantially overhaul voting in

Pennsylvania, where, as of the 2016 election, 50 of 67 counties (including Philadelphia, its largest)

used DREs. (2/18/20 Tr. 62:11–15.)

       The Initiative was part of a nationwide movement to replace outmoded voting machines

with systems that employ paper records to facilitate post-election auditing. (Marks Testimony at

1–2, Jx 13 (discussing, inter alia, Securing the Vote).) The Commonwealth also issued a Directive

to vendors detailing the requirements—including use of a “voter-verifiable paper record”—that

                                                     7
         Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 8 of 41




their systems must meet to be certified for use in Pennsylvania. (Attachment E to 6/12/18 Directive

Concerning Electronic Voting System Examinations by DOS, Jx 7.)

       There are two types of voting machines available that meet those requirements: (1) “hand-

marked ballot systems,” by which the voter completes a ballot by hand and feeds it “into a

scanner”; and (2) “ballot-marking devices”—machines that “print a paper and the paper is the

official vote of record.” (2/18/20 Tr. 63:5–13.) DOS publicly releases monthly “Poll Book”

Reports, indicating which voting systems (or “suites,” as the Commonwealth describes groups of

related machines) are certified, and the status of those under review. (2/18/20 Tr. 285:11–86:21;

see, e.g., 9/21/18 Pennsylvania Voting System & Electronic Poll Book Report, Jx. 12.)

       C.      Initial Settlement Communications
       Immediately after I dismissed most of Dr. Stein’s Amended Complaint, the Parties began

settlement discussions. Mr. Gates served as the Commonwealth’s primary negotiator, assisted by

his deputies, Ms. Kotula and John Hartzell, and Deputy Attorney General Sue Ann Unger.

(2/18/20 Tr. 59:9–10, 211:6–18.) Stein’s lead counsel, Ilann Maazel, and his associate negotiated

for Stein. (Id. 175:7–13.) Dr. Halderman provided technical advice and served as Stein’s

“designee for purposes of” monitoring Pennsylvania’s voting system certifications. (2/19/20 Tr.

3:21–22, 84:16–25.)

       The Commonwealth would settle only if its “central goal” was met: to resolve this

litigation “consistent with” Pennsylvania’s “path” toward replacing its aging DREs “with new

systems that employed a voter-verifiable paper ballot system.” (2/18/20 Tr. 56:17–58:7; see id. at

210:7–12 (Gates) (“And the idea was, if we can settle the case for the Initiative and the things that

[the Commonwealth was] already doing, why not? Why not try to settle the case?”).)

       Secretary Boockvar instructed her negotiators to “provide to the Plaintiffs information that

would make it clear what [the Commonwealth’s] path entailed.” (2/18/20 Tr. 60:3–5.) Gates did

                                                     8
         Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 9 of 41




just that. (Id. 179:21–22; see id. 179:22–180:1 (“I think we had an opportunity to settle this case

because, one, we are getting rid of the DRE machines, which I know that [Plaintiffs] hate. And,

two, we are moving into systems that provide a voter-verifiable record that can be audited.”); id.

210:7–12.)

       Before the first settlement conference, Ms. Unger informed Dr. Stein about the

Commonwealth’s “path.” (9/28/18 Unger Email, Jx 14.) Attached to Unger’s email were:

             • The September 21, 2018 Poll Book Report, which listed the voting system
             suites under consideration along with their testing status. (9/28/18 Poll Book
             Report, Jx 12.)

             • DOS Commissioner Marks’s February 9, 2018 email to the county boards of
             election advising of the DOS’s Initiative to move from DREs to machines that
             employ “a voter verifiable-ballot or a voter-verifiable paper record of the votes
             cast by a voter.” (9/28/18 Unger Email; see 2/9/18 Marks Email, Jx 1.)

             • Marks’s April 12, 2018 email and press release, advising that Initiative
             compliant voting machines must be selected by December 31, 2019, “and
             preferably in place by the November 2019 general election.” (4/12/18 Marks
             Email, Jx 5.)

             • DOS’s revised Directive to vendors advising, inter alia, that the
             Commonwealth would certify only machines that employ “a voter-verifiable
             paper ballot or a voter-verifiable paper record of the vote cast by a voter.”
             (9/28/18 Unger Email; see 6/12/18 Directive Concerning Electronic Voting
             System Examinations by DOS, Jx 7.)

             • Marks’s September 25, 2018 testimony to the Senate State Government
             Committee. (9/25/18 Marks Testimony, Jx 13.)

The Poll Book that Ms. Unger sent Stein provided that the Commonwealth had tested ES&S’s

EVS 6.0.0.0/6.0.2.1—the “suite” containing the ExpressVote XL—between September 24 and 28.

(See 9/21/18 Poll Book at 1.)

       On October 5, 2018, the Parties spoke about the listed voting systems that the

Commonwealth was considering for certification. (2/18/20 Tr. 215:5–216:8.) Mr. Maazel seemed

“very please[d]” with the Commonwealth’s direction, but said he wanted to send the list to

                                                      9
         Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 10 of 41




Halderman, who would perform a “lemon check” to confirm that the Commonwealth was not

considering DREs for certification. (Id. 215:19–216:18.)

        Mr. Maazel responded to the Unger email on October 9, 2018, requesting “a more granular

list” of machines to ensure that there were no DREs among them, and providing written “feedback”

from Dr. Halderman. (10/9/18 Maazel Email, Jx 20.) Halderman had reviewed the voting systems

under consideration (including the ExpressVote), noting that he did not “disapprove of them in

their entirety. All of [the systems] (that use paper ballots) can be used with reasonable security if

implemented with voter-verified paper ballots and manual audits.” (10/9/18 Maazel Email

(emphasis in original).) Halderman stated that Pennsylvania should “certify [the voting systems]

with restrictions that prohibit . . . dangerous functions.” (Id.) By this, Halderman—referring to an

article by his mentor, computer science professor Andrew Appel—meant that although the ES&S

ExpressVote “can work as traditional ballot marking devices,” it could be configured to “defeat

the purpose of the paper trail” when “it is set up to print the ballot but not show it to the vote[r] . .

. .”   (Id. (emphasis added)      (discussing Appel, Serious Design Flaw in ESS ExpressVote

Touchscreen: “Permission to Cheat,” Jx 21 (explaining in detail the ExpressVote “ballot-marking

device” and its “paper ballots,” and linking to a video of an ExpressVote ballot-marking machine

in operation)).) Halderman thus knew that the ExpressVote XL employed a summary card (which

he called a “ballot”) and that it tabulated votes by scanning barcodes on the card. (Id.; 2/19/20 Tr.

31:5–20, 52:3–22, 99:9–17.)

        D.      Settlement Conference
        Magistrate Judge Rice conducted the conference on October 11, 2018, which was attended

by Mr. Maazel and his associate, Secretary Boockvar, Mr. Gates, Ms. Kotula, and Mr. Hartzell.

(Fact. Stip. ¶¶ 29–30.) In her settlement memorandum submitted to Judge Rice before the

conference, Stein set out her demands: (1) that Pennsylvania move from DREs to “voting machines

                                                       10
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 11 of 41




with paper ballots”; and (2) that “Pennsylvania adopt risk-limiting audits.” (Plaintiffs’ 9/26/18 Ex

Parte Settlement Memo, Jx 23, at 2.) Stein acknowledged the Commonwealth’s “process of

updating its voting systems.” (Id.) Indeed, after the Secretary “communicated to the Plaintiffs”

the exact “path that [the Commonwealth was] already on,” the Parties “reached agreement based

on the common understanding of those terms.” (2/18/20 Tr. 150:23–24; id. 150:25–151:1.) As

Secretary Boockvar described:

       It was completely agreed upon that the path we were on, which again involved
       ballot-marking devices and hand-marked paper ballots, both were included as part
       of the path, and that as long as there was a voter-verifiable paper record that was
       auditable, reviewable by the voter before they cast their vote and auditable after the
       fact, that there was no disagreement whatsoever about those terms.

(Id. 100:2–9.) Secretary Boockvar credibly explained that the Commonwealth’s insistence on a

“ballot” that comprised a “voter-verifiable paper record” were one and the same and of critical

importance to Pennsylvania. Indeed, the Commonwealth would not have settled without Stein’s

agreement to that path. (Id. 105:21–106:19.)

       After the conference, Stein drafted a term sheet, in which she stated that the

Commonwealth’s machines must produce “paper ballot” so that there would be a “voter-verifiable

record of each vote . . . capable of supporting a robust pre-certification audit.” (Term Sheet for

Settlement, Jx 24 ¶ 2; 2/18/20 Tr. 166:8–21.) Not only were these Stein’s primary concerns, they

comprised her only concern: eliminating DREs, which did not allow voter-verification with a paper

record and so could not reliably support an audit. Stein, her negotiators, and her expert designee

thus had no interest in limiting the Commonwealth to machines that create a paper record listing

all contest options or those that do not employ barcodes.

       The Commonwealth added a choice of law provision to the term sheet, and replaced the

phrase the “[t]he Secretary will require each county in Pennsylvania to implement these new voting



                                                    11
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 12 of 41




systems by the 2020 primaries” with the phrase “[t]he Secretary will continue to direct each county

in Pennsylvania to implement these new voting systems by the 2020 primaries.” (Revised Term

Sheet for Settlement, Jx. 25 ¶ 2 (emphasis added).)

       The Secretary deemed non-negotiable the “will continue to direct” language, because it

tied the Settlement Agreement to the “path [the Commonwealth] had already set.” (Id. 58:9–11.)

The Parties executed the Agreement on November 28, 2018.

       E.       The Settlement Agreement
       The Parties dispute the following provisions:

               The Secretary will only certify new voting systems for use in Pennsylvania
       if they meet these criteria:

                a.     The ballot on which each vote is recorded is paper3;

                b.     They produce a voter-verifiable record of each vote; and

                c.     They are capable of supporting a robust precertification
                auditing process.

               The Secretary will continue to direct each county in
       Pennsylvania to implement these voting systems by the 2020 primaries,
       so that every Pennsylvania voter in 2020 uses a voter-verifiable
       paper ballot.

(Settlement Agreement at 2, ¶¶ 2–3, Jx 30.) In footnote 3, the Parties explained what paper ballot

did not mean:

       Footnote 3:     A VVPAT receipt generated by a DRE machine is not a paper
       ballot.

Like Mr. Maazel’s request for “granular” information and Halderman’s “lemon check,” this

footnote reflected Stein’s goal: the elimination of DREs, which (she believed) could be subject to

vote tampering because they did not provide a voter-verifiable paper record of the votes cast.

Footnote 3 thus also disqualifies DREs that create paper receipts.



                                                      12
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 13 of 41




       The Commonwealth tartly notes that Stein announced the Settlement “with great fanfare”

and “celebration.” (Defs.’ Opp’n 1, 2; 2/19/20 Tr. 143:24–144:6.) Indeed, Stein boasted to her

Twitter following: “Huge victory for election integrity! We just settled our #recount lawsuit in

Pennsylvania for a guarantee that PA will use paper ballots by 2020 . . . .” (Stein Tweets at 1, Dx

N.)   Stein’s “Communications Director” Dave Schwab lauded the Settlement Agreement

(knowing it would allow ballot-marking devices that tallied votes by barcode). (Id. at 4.) Mr.

Maazel also touted the Settlement Agreement the day after it was signed, declaring on his firm’s

website: “We will be watching closely to ensure Pennsylvania implements every one of [the

Agreement’s] important election reforms.” (Emery Celli 11/29/18 Press Release, Jx 33.)

       In taking credit for Pennsylvania’s replacement of its DREs, Stein, her Communications

Director, and her counsel ignored that the Commonwealth would have made the same equipment

changes in the absence of the Stein litigation. Indeed, the litigation appears to have created a

single benefit that would not otherwise have been conferred: the payment of $150,000 to Stein’s

lawyers. (SA ¶ 9.)

       F.      Pennsylvania Certifies the ExpressVote XL
       During the February 2020 hearing, Mr. Baumert, who supervised the XL’s design and

development, extensively discussed and demonstrated the machine’s many features. (See 2/19/20

Tr. 190:19–221:5.) Although each county chooses and procures its own voting machines, it must

select voting machines certified by the Secretary of the Commonwealth and the United States

Election Assistance Commission. 25 P.S. § 2621(b); (2/18/20 Tr. 11:18–23.) Because Dr. Stein

charged that ES&S’s ExpressVote XL violates the Settlement Agreement, I ordered the Parties to

bring an actual XL machine to the February 2020 hearing. (1/20/20 Tr. 21:7–22:2.) I closely

examined the XL—which comprises a large touch screen on wheels, with a clear panel through

which the ballot can be read:

                                                    13
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 14 of 41




Fig. 1 ExpressVoteXL (Px 1012.)

        The machine is reliable and easy to use. It is a hybrid device, combining ballot-marking

and tabulating/scanning functionalities within a single system. (2/18/20 Tr. 105:1–6; 2/19/20 Tr.

186:22–187:6.) The voter first inserts a blank card into the slot to the right of the screen; this

prompts the XL to load the appropriate ballot, which appears on the 32-inch touchscreen. (2/19/20

Tr. 186:25–187:6.) After she makes her selections, the machine prints them, producing a summary

card:




                                                   14
       Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 15 of 41




Fig. 2, ExpressVote XL Summary Card (Jx 57.)

      Immediately before printing, the ExpressVote XL saves the votes from the touchscreen in

its “temporary memory.” (2/19/20 Tr. 277:20–21.) The machine then compares what appears on


                                                15
         Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 16 of 41




the screen (i.e. the voter’s selections) with the information on the summary card, ejecting the card

and displaying an error message in the event of a mismatch. (Id. 278:9–279:4.)

        The voter views the card, which is easy to read, through the pane to the right of the

touchscreen. At the top of the card is a “master” barcode recording information about all the

voter’s selections. Immediately below are smaller barcodes that correspond to individual races or

ballot measures. Below the smaller barcodes is the text listing the voter’s selections.

        After reviewing the ballot, the voter decides whether to “spoil” or cast her vote. If she opts

to spoil, the machine ejects the printed card. If the voter changes her mind and decides to cast the

vote, the card can be reinserted into the machine or into another XL at the polling location. The

voter cannot alter an ejected card because the XL will not print over the initial selections. For each

ballot cast, the XL scans the barcodes, recording the votes in its permanent memory, and deposits

the card into its ballot box.

        The XL has many security features. The machine’s design makes it very difficult to access

the hard-drive and ballot box while the XL is in use. (Id. 194:22–195:5.) The machine recognizes

only a special type of USB stick, onto which ES&S loads its election management system. (Id.

198:11–13.) A would-be hacker must have such a stick to meddle with the XL, which will not

recognize generic drives, keyboards, or other devices. When the election choices are uploaded to

the XL, it confirms that “the data has not been changed since it was sent from the . . . specific

election management system.” (Id. 198:19–24.) The data is then encrypted and stored by the

machine. As it is used, the data is unencrypted and placed in temporary memory. (Id. 199:3–7.)

        The XL’s software itself has a “number of checks” that ensure vote integrity. (Id. 226:7–

19.) These protect data from being “intercepted and changed,” and ensure that what the machine’s




                                                     16
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 17 of 41




output matches the vote cast. (Id.) The software checks complement “the physical controls of the

machine,” along with chain of custody safeguards.

        On November 12, 2018 the EAC certified that the group of voting machines referred to as

the ES&S “suite”—including the XL—meets federal standards.             (U.S. EAC, Certificate of

Conformance at 2, Jx 28 (“ExpressVote XL is a hybrid paper-based polling place voting device

that provides a full-face touchscreen vote capture that incorporates the printing of the voter’s

selections as a cast vote record, and tabulation scanning into a single unit.”).) The EAC made its

certification publicly available the day it issued. (2/18/20 Tr. 105:1–14.) The XL thus had to pass

the EAC’s “million and a half mark test”: marking that many ballots without a mismatch between

the tabulated and printed votes. (2/19/20 Tr. 225:10–226:3.) The EAC also tested and approved

the XL’s software security. (Id. 228:13–229:14.)

       Acting DOS Secretary Robert Torres certified the XL and other machines in the ES&S

suite on November 30, 2018. (Fact. Stip. ¶ 43; ExpressVote Certification Report, Jx 34.) The

Certification Report was publicly posted on DOS’s website. (Fact. Stip. ¶ 44; 2/18/20 Tr. 240:9–

13.) Only voting systems that comply with state law requirements may be certified. See 25 P.S.

§ 3031.7. The ExpressVote suite thus qualified in six areas:

       (1) Source Code Review; (2) Documentation Review; (3) System Level Testing;
       (4) Security/Penetration Testing; (5) Privacy Analysis; and (6) Usability Analysis.

(ExpressVote Certification Report at 10.) DOS also conducted follow-up functionality and

security examinations specific to the XL. (Id. at 20–21.) These tests (which took over four days)

were open to the public and announced in DOS’s Poll Report Books. (2/18/20 Tr. 261:3–21.)

DOS widely publicized the testing results and certification—immediately posting the full Report

and issuing various press releases. (Id. ¶ 44; 2/18/20 Tr. 153:24–154:5.) Other states—including

New Jersey, Delaware, California, and Texas—have certified the XL.

                                                    17
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 18 of 41




       Although Stein offered no evidence as to when she learned of the XL’s Pennsylvania

certification, she certainly knew by the time of the certification’s public announcement, given her

knowledge during settlement negotiations that the XL was very close to certification, her lawyer’s

“watching closely” announcement, and her expert’s “feedback” that he did not object to the

machine’s certification and his obligation to monitor the certification process. (See also Stein

Tweets at 4 (“[U]nder the terms of the settlement, the Stein campaign will be appointing election

security expert J. Alex Halderman to observe and provide input to Pennsylvania as they proceed

to evaluate and certify new voting machines.”) (Dave Schwab).)             Indeed, Dr. Halderman

acknowledged that in September 2018 he was provided with the Poll Book listing the machines

the Commonwealth was examining, which stated that the ExpressVote’s testing was scheduled for

the week of September 24. (2/19/20 Tr. 87:21–88:20, 92:13–93:5.) The Poll Book provided a

hyperlink to a page providing more information about the ExpressVote machines—including the

XL—under consideration. (Id. 89:4–16.) Given Halderman’s role as Stein’s only expert advisor,

his sworn testimony that he did not click on the hyperlink to learn more about the Commonwealth’s

prospective machines simply is not credible. (Id. 89:1–3.)

       As certified by the Commonwealth, the human-readable text on the ExpressVote XL’s

paper card is “the official vote of record. (2/18/20 Tr. 91:14–15.) In the event of an audit or

recount, “the words [on the paper cards] would be compared to the tabulated results from election

night.” (Id. 91:15–17 (Boockvar).) Pennsylvania prohibited the “permission to cheat” function—

Halderman’s sole concern. (10/9/18 Maazel Email.) The XL thus displays the printed ballot to

the voter before she can finalize her vote. The Certification Report refers to the paper that the

voter verifies as a “vote summary card,” not as a paper ballot. (ExpressVote Certification Report

at 5 (“The voter can print the vote summary card once they are ready to cast the vote.”).) Secretary



                                                    18
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 19 of 41




Boockvar credibly explained that in its Certification Reports the DOS often borrows terminology

employed by manufacturers. (2/18/20 Tr. 17:17–18:2; see ES&S Website Excerpts, Px 1012 (“The

vote summary card serves as an audit trail for election officials.” (emphasis added)).)

      G.       A Belated Challenge to the XL
       On July 16, 2019—some nine months after the Commonwealth certified the XL—a group

of Pennsylvania voters, represented by three advocacy organizations, petitioned Secretary

Boockvar to reexamine the ExpressVote XL. (Fact. Stip. ¶ 71; Petition for Reexamination, Jx 42.)

The voters alleged that the XL violates Pennsylvania law. They criticized a design feature—the

“printhead issue”—by which the printed, verified ballot must pass by the thermal printer en route

to the ballot box. They theorized that a “malfunctioning or manipulated ExpressVote XL could

add, modify, or invalidate votes after the voter has viewed, confirmed, and cast her ballot.”

(Petition for Reexamination at 1.) The voters also contended that “the ExpressVote XL violates

the settlement in Stein v. Cortes” because its “ballot card” is not a paper ballot for purposes of the

Agreement. (Id. at 12.) This was the first suggestion that the XL violated the Agreement.

       On September 3, 2019, Secretary Boockvar issued a Reexamination Report addressing the

voters’ concerns and confirming certification of the ExpressVote XL.              (Fact. Stip. ¶ 75;

Reexamination Report, Jx 45.)

       H.      Philadelphia Purchases the ExpressVote XL
       The City began replacing its DREs in April 2018, actually employing its new XLs in the

November 2019 election. The City sought to follow its “Best Value” procurement process. On

June 4, 2018, the City issued a “Request for Information” about available voting machines.

(2/21/19 Tr. 17:24–18:3.) City officials from different departments drafted a “Request for

Proposals,” which was shared publicly on November 30, 2018. (Fact. Stip. ¶ 45 ; 2/21 Tr. 7:21–




                                                     19
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 20 of 41




25.) The City’s “Selection Committee” conducted two rounds of reviewing and scoring the

proposals submitted, assessing technical specifications and then cost.

       This process, which also involved City Council review, culminated with the City

Commissioners’ February 20, 2019 vote to purchase the XLs. (Fact. Stip. ¶¶ 50–51; Philadelphia

City Commissioners Approve New Voter-Verifiable Paper Ballot Voting System and New

Electronic Poll Books, 2/20/19 Press Release, Jx 37.) On May 3, 2019, the City and ES&S

executed a $29 million contract for 3,750 XL machines. (Contract, Px 1004; 2/21/20 Tr. 34:16–

19.) Between April and August 2019, ES&S transported the machines from its “aggressive[ly]”

secured Omaha headquarters to Philadelphia. (2/19/20 Tr. 233:13–19; 2/21/20 Tr. 34:9–12, 35:1–

2.) The City stored the machines nested together in a locked warehouse, where four of the Boards’

Directors and twenty employees work. (2/21/20 Tr. 48:1–17.)

       Board of Elections technicians (who themselves were trained by ES&S employees in

Omaha) have conducted over 100 sessions instructing the City’s 8,000 poll workers on the XL’s

use. (Id. 40:1–41:14.) Additionally, the Board held over 830 public XL demonstrations and

training sessions before the November 2019 election. (Id. 42:12–15.)

       The City “expedited” in “every way it possibly could” to have the machines in place in

time for the November 2019 election in accordance with the Commonwealth’s Directive. (2/18/20

Tr. 124:21–23.) Procurement, training, and installing the XLs nonetheless “took 18 months in a

non-presidential year.” (Id. 125:3–4.) As Secretary Boockvar explained, the process “takes

longer, takes more resources, takes more preparation in a presidential year.” (Id. 125:16–126:4);

see 2019 Act 77, P.L. 552.

       By the time of the February 2020 hearing, the City had paid $20 million to ES&S for the

XL machines, with $9 million to be paid. (2/21/20 Tr. 58:14.) In addition, the City had spent $1.2



                                                   20
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 21 of 41




million to hire a transition consultant, over $1 million to lease and modify the storage warehouse,

and $1.6 million for supplies. (Id. 57:7–16.)

       The City has in place many election security protocols. All machines arrive at the poll site

sealed and locked. Once the ballot is finalized, the Board of Elections pretests all voting machines:

“this process include[s] full functional testing for every machine used on Election Day in which

staff [cast prescribed votes] on each machine five times.” (Lynch Decl. ¶ 25, Dx AA; see Baumert

Decl., Dx BB ¶ 21.) Each machine’s totals are confirmed against the correct outcome. (See Lynch

Decl. ¶ 25, Dx AA.) Before public voting starts, poll workers ensure that the seal number matches

the machine, break the seal, unlock the machine, enter a passcode, and upload the specifically

configured ballot using a preprogrammed USB.

       The City was quite pleased with the XL’s performance during the 2019 general election.

(2/21/20 Tr. 33:13–16.) After Philadelphians cast their ballots on XLs during the November 2019

election, the machines underwent a statutorily-mandated audit. The City also volunteered to pilot

a risk-limiting audit, manually checking statistical samples of paper ballots. (Tr. 117:11–118:4.)

Both audits “confirmed the outcome of the election as recorded on election night.” (Id. 118:3–4.)

       I.      Dr. Stein Challenges the XL
       Only after Pennsylvania voters raised the issue in their unsuccessful Petition did Dr. Stein

first express her concern that the ExpressVote XL does not comport with the Settlement

Agreement. Like her request for relief, her “concern” was a work in progress—changing as the

Commonwealth responded to her criticisms.

        In her July 29, 2019 letter to the Commonwealth, Stein raised a single issue: that the

summary card is not “voter-verifiable” because although a voter can “verify” the text, she cannot

verify the barcode the machine scans. (Id. at 2.) Although she was aware that the “printhead”

issue had been raised in the voters’ Petition, Stein did not mention it in her letter. DOS responded

                                                     21
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 22 of 41




to Stein after the Secretary resolved the Petition. (8/9/19 Gates Letter, Jx 44.) The Department

noted that the paper record includes “the voter’s selections . . . in both a barcode and as human-

readable text,” and so complies with the Agreement’s requirement of a “voter-verifiable record of

each vote.” (9/12/19 Gates Letter, Jx 47.)

       In her October 1, 2019 letter, Stein raised new criticisms: for the first time urging that the

XL violates the Settlement Agreement’s “paper ballot” requirement, and that the printhead issue

precludes the robust auditing required by the Agreement. (10/1/19 Maazel Letter, JX 48.) After

the Commonwealth responded, Stein filed the instant Motion on November 18, 2019, adding yet

another “new” concern that harkened to her 2016 allegations: the XL is uniquely vulnerable to

hacking. (See 11/13/19 Gates Email, Jx, 50; Pls’ Mot. to Enforce, Doc. No. 112.)

       Just as Dr. Stein based her initial Complaint on the theories of Dr. Halderman (a professor

at the University of Michigan), she bases the instant Motion on him as well. Halderman’s

testimony was neither credible nor helpful. Throughout, he acted more as an advocate than an

“expert.” Halderman repeatedly tried to avoid answering questions when the truthful response

might not help Stein. (See, e.g., 2/19/20 Tr. 6:12–8:2, 9:24–10:4.) He routinely offered opinions

without factual basis, apparently seeking to bolster Stein’s litigation position. (See, e.g., id. 16:14–

18–7, 62:18–63:7, 66:13–16, 80:9–15, 82:2–83:8.) Indeed, Halderman’s “advocacy” was so

vigorous, I was compelled to caution him (to no avail). (Id. 62:18–64:4.) Curiously, Stein’s

designated monitor could not recall when he first learned about the XL’s basic features, and knew

very little about how the XL is used in Pennsylvania. (See, e.g., 2/19/20 Tr. 103:10–12.)

Halderman could not recall how he familiarized himself with the XL. (Id. 99:22–100:19.) He was

unable to explain why he had sent “feedback” to Mr. Maazel encouraging the Commonwealth to

certify the ExpressVote XL (with restrictions not relevant to this dispute). (2/19/20 Tr. 53:11–19.)



                                                      22
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 23 of 41




       Halderman’s testimony that he could not recall either when he learned of the XL’s key

features, or its testing and certification by the Commonwealth (thus making him incompetent to

advise Stein during settlement negotiations), was certainly untrue. (See, e.g., id. 88:8–91:9, 99:9–

100:9.) Remarkably, even Dr. Stein apparently understands that Halderman has little credibility:

she urges that “when it comes to settlement discussions and the meaning of terms in the

Agreement, Dr. Halderman’s views are irrelevant.” (Pls.’ Proposed Findings of Facts ¶ 127 n.6.)

       “Paper Ballot”

       Dr. Halderman testified that the XL’s summary card is not a ballot because it provides only

the voter’s selections, rather than all contest options. Yet, in July 2018 Halderman visited E&S’s

Omaha headquarters, where he saw the paper ballot produced by the ExpressVote 2.1, and raised

no objection, even though its ballot is identical to that produced by the ExpressVote XL. (2/19/20

Tr. 103:4–104:24.) Moreover, in his written “feedback” to Mr. Maazel, Halderman did not raise

this criticism of the XL or the five other voting machines, endorsing them even though they employ

similar summary cards. (10/9/18 Maazel Email; 2/19/20 Tr. 99:13–14, 139:10–24.) Plainly, he

believes the summary card is a ballot within the meaning of the Agreement. Indeed, he has referred

to the summary card as a “ballot” repeatedly. (10/9/18 Maazel Email.) When asked to explain,

Halderman testified “I might have been speaking imprecisely . . . . I don’t recall.” (2/19/20 Tr.

53:15, 53:19.)

       At Halderman’s apparent urging, Stein included in her Motion yet another reason the XL

violated the Agreement: the machine violates the Agreement’s footnote 3 because it is actually a

DRE with VVPAT, providing a “receipt” and not a paper record. (2/19/20 Tr. 6:18–7:1.) Yet,

Halderman never raised this dubious suggestion in his written “feedback,” presumably because it

is incorrect: the XL is not a DRE—it does not “directly record” the voter’s selection. Rather, it



                                                    23
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 24 of 41




tabulates votes from the summary card, completely unlike a DRE. (See 10/9/18 Maazel Email

(encouraging certification of all non-DRE machines, including ExpressVote models).)

       “Voter-Verifiable Record of Each Vote”

       Halderman testified that the XL does not produce a voter-verifiable record of the vote

because “nothing that the voter has . . . seen and been able to interpret is ever being read by the

machine.” (2/19/20 Tr. 26:9–15.) After acknowledging that a voter can read the text disclosing

the voter’s choices, however, Halderman agreed that verifiability would be an issue only if there

is a mismatch between the barcode and the text. (Id. 26:16–25.) Yet, Halderman did not dispute

that the machine itself will not record a vote if there is a mismatch between the barcode and the

text. This is also the very discrepancy that an audit will detect. (Id. 237:12–238:17 (describing

multiple audit techniques for catching mismatches).) Moreover, there is no evidence that the XL

has ever produced such a mismatch.          (2/18/20 Tr. 157:6-10 (Boockvar) (no evidence of

mismatch); 2/19/20 Tr. 224:17–225:15 (Baumert) (no evidence of mismatch in testing or in any of

the 11 or 12 elections in which the XL has been used).) In certifying the XL, the EAC found no

such mismatch in its million and a half marks test. Halderman reluctantly acknowledged as much:

       Q. Sitting here today, you don’t have any evidence that any ExpressVote XL
       Machine has actually done that [i.e. produced a ballot with a barcode that did not
       match the text] in any election, isn’t that right? A. No, I don’t.

Id. 66:13–16 (emphasis added).)

       Halderman was unable to explain how a hacker could actually create and install malware

that reprograms each XL to print ballot cards with barcodes that mismatch the text. (Id. 72:21–

73:1 (Q. You are unaware of anyone ever having actually done it [i.e. introduced malware into an

XL]. Have you ever seen it done? A. I don’t. I have no evidence that anyone has ever done that

to these machines. Q. Have you ever seen it done as an experiment? A. No, I haven’t.”).) The



                                                    24
         Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 25 of 41




hacker would have to remove the City’s numbered seal on each XL (then replacing it with a

matching, unbroken seal), “break into [each] machine[]” to gain access to the hard drive within a

sealed compartment, and “replace the data drive that has the operating system” with compatible

software able to bypass hash checking. (Id. 229:22–25, 230:1–7.) The hacker would thus first need

to obtain a version of ES&S’s election software, which is kept at their secure headquarters. (Id.

232:3–11.) The malware, which does not presently exist, would have to be extremely sophisticated

to deceive the XL’s internal security checks (which confirm that the XL has not been altered from

day-to-day), and to communicate with the printer and paper path. (Id.) Halderman provided

nothing to suggest that this ever has or even could occur.

        In sum, there is no truth in Dr. Halderman’s “hacking” testimony.

        “Capable of Supporting a Robust Pre-Certification Audit”

        Dr. Halderman speculated that the XL cannot support the required audit because it is

vulnerable to malware attacks that would render the underlying paper votes unreliable. (See, e.g.,

2/19/20 Tr. 13:23–24.) As I have found, the malware suggestion has no basis. Moreover, even if

the malware could somehow be created and then inserted (into some 4,000 machines individually),

it would have to overcome the XL’s hardware features designed to make meddling impossible.

        Dr. Halderman speculated that “if [the ExpressVote XL’s] software is compromised, it

would be possible for the machine to print on the ballot card again after the voter has seen it,” thus

compromising the integrity of the auditable paper trail. (2/19/20 Tr. 14:1–5.) Sophisticated

malware could thus direct the XL’s printer to add votes to the ballot without the voter’s knowledge.

When confronted with the unfortunate facts that the XL printer has no erasing function and the

ballot provides virtually no space for additions, Halderman modified his theory, speculating that

“the attacker [might] change [the ballot card] so that the first time it’s printed it leaves more space,”



                                                       25
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 26 of 41




or attack ballots only when a voter has left a selection blank. (Id. 18:2–3, 19:18–20.) Once again,

Halderman testified that he has never actually seen this done. (Id. 80:9–15.)

       The XL is designed to make the tampering Dr. Halderman’s suggests impossible. The

machine uses a barcode that is “exceptionally difficult to modify” because it leaves little space to

add digits and requires parallel changes to both the barcode and text digit. (2/19/20 Tr. 244:22–

245:9; see Fig. 2, supra.) The XL “prints selections for every possible vote” (including “no

selection” when none is made), leaving no space for fraudulent additions or alterations. (Id.

243:22–244:9.) Finally, Halderman’s hacker would have to reengineer and then reinstall each XL

printer (designing it to print in reverse) to achieve his goal. Once again, this is fantasy.

       Halderman further opined that the ExpressVote XL could be “corrupted” so that it

improperly counts “spoiled” votes. Once again, Halderman offered this criticism without “any

evidence . . . that [it has] actually happened with any XL machine that has been used” during an

election. (Id. 82:7–11.) Once again, Halderman’s scenario is impossible. Mr. Baumert credibly

explained: “the way the logic of the machine works, any time the card comes out the front, the

vote data is destroyed, is erased in the working memory.” (2/19/20 Tr. 216:5–8.) The data is

stored permanently (i.e. a vote is added) only when the card is deposited into the bin. (Id. 216:8–

19.) A “spoiled” vote thus could not be “counted.”

       Finally, Stein urges that I should believe Halderman because the Commonwealth

“stonewalled” his attempts to obtain video recordings of tests performed on the XL and other

voting machines. (See Pls.’ Proposed Findings of Fact ¶¶ 140–67; 2/19/20 Tr. 42:8–19.) The

Commonwealth was obligated under the Agreement to inform Stein of machine testing. The

record confirms that Halderman knew the XL had already been tested before the Agreement was

signed. There is no evidence that Pennsylvania “stonewalled” Halderman. (SA ¶ 4.) The videos—



                                                      26
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 27 of 41




which the Commonwealth provided as a courtesy—were voluminous (comprising 17 hours for the

XL alone), and had to be screened first by ES&S and other manufacturers to remove proprietary

information. (2/18/20 Tr. 261:1–19, 266:14–267:19, 279:18–280:18; SA ¶ 4 (requiring the

Commonwealth to “ensure that Plaintiffs are made aware of” and invited to onsite testing, but

imposing no requirement that the Commonwealth furnish Plaintiffs with videos); id. ¶ 4(c)

(denying Plaintiffs access to vendors’ “proprietary information”).)

       Moreover, the videos are beside the point. Even after I gave Stein the opportunity to present

relevant video excerpts to show how the testing footage informed her understanding of whether

XL complies with the Settlement Agreement, she offered nothing. The testing videos have nothing

to do with this dispute. Even assuming, arguendo, that the Commonwealth delayed providing

Stein with irrelevant materials, that does nothing to fill this gap in Stein’s presentation.

       J.      2020 Elections Approach
       As of the time of this writing, Pennsylvania’s general election will take place on November

3, 2020, less than a year from the filing of the instant Motion. (Fact. Stip. ¶ 96.) Were I to order

the Commonwealth to decertify the XL, the City would have to undertake another procurement

process, which would likely not be completed until well after the primary and general elections.

(2/19/20 Tr. 347:4–17.) Even if the City skipped its typical RFI and RFP steps, Procurement

Commissioner Joyner-Neysmith testified credibly that as of February 21, 2020 there would not be

enough time to select, purchase, and obtain replacement machines in time for either election.

(2/21/20 Tr. 16:18–17:1.)

       Putting the purchase process aside, the City could not adapt so quickly to new machines as

a general election approaches. The Board of Elections would need to train its employees and over

8,000 poll workers who oversee elections—a process that took months during the XL’s rollout.

(2/21/20 Tr. 40:1–41:15.) Yet, the Board has fewer resources now: part of its staff has been

                                                      27
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 28 of 41




reassigned to processing an expected dramatic increase in voter registrations. (Id. 28:12–15.) Both

Secretary Boockvar and Philadelphia Board of Elections Executive Director Joseph Lynch thus

testified that it would be very difficult, if not impossible, for Philadelphia to switch to new

machines in time for the 2020 election. (2/18/20 Tr. 124:3–10; 2/21/20 Tr. 29:3–5.) The COVID-

19 pandemic would undoubtedly increase these difficulties.

       Finally, decertifying the XL would come at great financial cost to the City, which, at the

time of the February 2020 hearing, had already expended well over $20 million on the XLs and

related costs. The City’s contract with ES&S states that the Company will provide replacement

machines at no cost to the City in the event of decertification. (Contract art. XII, Px 1004.) That

very general indemnification provision includes no timeline, mentions no particular replacement

machines, and, if invoked by the City, would undoubtedly give rise, at the very least, to lengthy

negotiations, likely followed by litigation. The City would in the interim be obligated to purchase

new machines at considerable cost.

VI.    DISCUSSION

       “A settlement agreement is a contract” governed by “familiar principles of contract law.”

Tedesco Mfg Co. v. Honeywell Int’l, Inc., 127 F. App’x 50, 52 (3d Cir. 2005); In re Columbia Gas

System, Inc., 50 F.3d 233, 241 (3d Cir. 1995). Pennsylvania law governs the disputed agreement.

(SA ¶ 23.) To make out a breach of contract, Stein must prove: “(1) the existence of a contract,

including its essential terms; (2) a breach of the contract; and (3) resultant damages.” Meyer,

Darragh, Buckler, Bebenek & Eck P.L.L.C. v. Law Firm of Malone Middleman, P.C., 137 A.3d

1247, 1258 (Pa. 2016). I may order specific performance (which Dr. Stein seeks) only “where the

facts clearly establish the [Plaintiffs’] right thereto, where no adequate remedy at law exists, and




                                                    28
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 29 of 41




where justice requires it.” Linde v. Linde, 210 A.3d 1083, 1090–91 (Pa. Sup. Ct. 2019) (internal

quotation marks and citation omitted).

       “[T]he fundamental rule of contract interpretation is to ascertain” the Parties’ intent.

McDonough v. Toys R Us, Inc., 795 F. Supp. 2d 329, 333 (E.D. Pa. 2011). To evaluate whether

a breach has occurred, I must interpret the contract in two steps. I “must make a preliminary

assessment as to whether the contract” is ambiguous. Sanford Inv. Co. v. Ahlstrom Machinery

Holdings, Inc., 198 F.3d 415, 421 (3d Cir. 1999). Ambiguity, which is a question of law, arises

when a term “is susceptible to reasonable alternative interpretations.” Id.; see Commonwealth v.

E.J. Albrecht Co., 430 A.2d 328, 330 (Pa. Commw. Ct. 1981). Although the Agreement itself

embodies the Parties’ intent, I must “read[ ] the contract in the context in which it was made.”

Pacitti v. Macy’s, 193 F.3d 766, 773 (3d. Cir. 1999); Krizovensky v. Krizovensky, 624 A.2d 638,

643 (Pa. Sup. Ct. 1993) (“To determine whether there is an ambiguity, it is proper for a court to

hear evidence from both parties and then decide whether there are objective indications that the

terms of the contract are subject to differing meanings.”). I assess ambiguity by considering “the

words of the contract, the alternative meaning[s] suggested by counsel, and the nature of the

objective evidence to be offered in support of that meaning.” Mellon Bank, N.A. v. Aetna Bus.

Credit, Inc., 619 F.2d 1001, 1011 (3d Cir. 1980).

       If the contract is unambiguous, “the intent of the parties must be determined exclusively

from the agreement itself.” Metzger v. Clifford Realty Corp., 476 A.2d 1, 5 (Pa. Sup. Ct. 1984).

If the contract contains ambiguities, however, “extrinsic or parol evidence may be considered to

determine the intent of the parties.” Id.; Columbia Gas, 50 F.3d at 241 (“Absent clear language in

the settlement agreement to resolve a dispute over the proper construction of a contract, a court




                                                    29
         Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 30 of 41




may go outside the four corners of the contract and consider extrinsic and parol evidence presented

by the parties.”).

        As the fact finder, I must “resolve ambiguities and find the parties’ intent.” Id.

        A.      The Settlement Agreement Is Ambiguous

        Courts deem unambiguous (and interpret as a matter of law) contract terms that are “so

clear [they] can only be read one way.” Pennbar Corp. v. Ins. Co. of N. Am., 976 F.2d 145, 149

(3d Cir. 1992). “Where the language is clear and unambiguous, the court must construe the

contract as written and may not modify the plain meaning under the guise of interpretation.”

Adams Parking Garage, Inc. v. City of Scranton, 33 F. App’x 28, 31 (3d Cir. 2002); Globus Med.,

Inc. v. Vortex Spine, LLC, 213 F. Supp. 3d 719, 729 (E.D. Pa. 2016). Such clear language “speaks

for itself and a meaning cannot be given to it other than that expressed.” Lesko v. Frankford

Hospital-Bucks Cty., 15 A.3d 337, 342 (Pa. 2011) (quoting Steuart v. McChesney, 444 A.2d 659,

661 (1982)).

        The instant case is quite different. Each of the Agreement’s disputed provisions uses

language subject to conflicting, reasonable interpretations. Because this was apparent from the text

of the Agreement, and confirmed by Stein’s Motion and the Commonwealth’s Response, I ordered

the February 2020 hearing. See Mellon Bank, 619 F.3d at 1011. The evidence there presented

shows that the Agreement’s key terms are ambiguous. See Baldwin v. Univ. of Pitt. Med. Ctr.,

636 F.3d 69, 76 (3d Cir. 2011).

        “Paper Ballot” Requirement

        The Agreement provides that the Secretary may certify voting machines only if “[t]he

ballot on which each vote is recorded is paper.” (SA ¶ 2(a).) As used here, “ballot” is ambiguous.




                                                     30
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 31 of 41




       Stein urges that under Pennsylvania’s Election Code, a paper record is a “ballot” only if it

lists all contest options and conforms in “layout and format” to the equipment on which the vote

is cast. (Pls.’ Mot. 9 (quoting 25 P.S. § 3031.1).) She points out that other “ballots”—“absentee

ballots” and “mail-in ballots”— contain contest options. (Pls.’ Proposed Conclusion of Law 6.)

       The Commonwealth argues that the Election Code is nowhere mentioned in the Agreement,

and that “paper ballot” is merely a “shorthand restatement” of the Parties’ requirement that “[t]he

ballot on which each vote is recorded [be] paper.” (Defs.’ Opp’n at 24.) A paper record of the

vote may be produced by hand or by a ballot-marking device; it may contain all contest options or

merely the selections. (See Securing the Vote at 42–43.)

       These conflicting interpretations confirm that “ballot,” as used in the Agreement, is

ambiguous. Baldwin, 636 F.3d at 76

       Voter-Verifiable Record of Each Vote

       Under the Agreement, the Secretary may certify only those voting systems that “produce a

voter-verifiable record of each vote.” (SA ¶ 2(b).) This phrase may be “understood in more senses

than one,” so it too is ambiguous. Am. Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 588

(3d Cir. 2009).

       Stein argues that the phrase means the actual vote created must be readable by human

beings. Companion text mirroring the vote embodied in a barcode, in Stein’s view, is insufficient.

       The Commonwealth urges that the phrase requires “a voter-verifiable record of the vote,”

arguing that Stein improperly eliminates key language. (Defs.’ Opp’n 21 (emphasis in original).)

The Commonwealth thus contends that the actual “vote”—i.e., what is tallied in the first instance—

may be computer-readable, provided it is accompanied by human-readable text.




                                                    31
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 32 of 41




       Once again, these conflicting interpretations underscore that the phrase is ambiguous.

Baldwin, 636 F.3d at 76 (“If the words of the contract are capable of more than one objectively

reasonable interpretation, the words are ambiguous.”).

       Robust Pre-Certification Audit

       Any machine certified by the Secretary must be “capable of supporting a robust pre-

certification auditing process.”    (SA ¶ 2(c); see also id. § III (“Robust Pre-Certification

Auditing”).) What constitutes “robust pre-certification audit” is not specified. Rather, the

Agreement provides that each county will determine its own process “based on the

recommendation of a Work Group established by the Secretary” after applying certain principles.

(Id. ¶ 5.) There is thus necessarily more than one reasonable interpretation of the disputed phrase.

       Unsurprisingly, the Parties offer conflicting interpretations. Stein acknowledges that

“[d]ifferent methods of pre-certification auditing exist,” but argues that the provision requires, at

minimum, the capacity to check ballots “to correct any computer-based error or fraud.” (Pls.’ Mot.

12 (quoting Halderman Decl. ¶ 10).)

       The Commonwealth argues that an acceptably robust pre-certification audit means hand-

counting the votes cast in a “random, statistically appropriate sample of ballots” before

certification “to ensure the machine-counted result is accurate.” (Defs.’ Opp’n 26.)

       Although both sides “interpret” the contract to favor the outcome urged (as they do with

the other disputed terms), each offers a “reasonable” interpretation. The term is thus ambiguous.

See Madison Construction Co. v. Harleysville Mut. Ins. Co., 735 A.2d 100, 106 (Pa. 1999).

       B.      Extrinsic Evidence

       The credible evidence both underscores the ambiguity of the disputed terms and phrases

and clarifies their meaning. When interpreting the ambiguous Settlement Agreement, I must “ask



                                                     32
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 33 of 41




as a matter of law how a reasonable person would read the term at issue.” Huang v. Att’y Gen.,

620 F.3d 372, 385 (3d Cir. 2010); see Windows v. Erie Ins. Exchange, 161 A.3d 953, 958 (Pa.

Super. Ct. 2017) (“Where the words used in a contract are ambiguous, the surrounding

circumstances may be examined to ascertain the intent of the parties.”) (quoting Walton v. Phila.

Nat’l Bank, 545 A.2d 1383, 1389 (Pa. Super. Ct. 1988)). “[C]onflicting parol evidence relevant

to what the parties intended by the ambiguous provision” presents a question of fact which I resolve

based on my findings, which I must resolve. Id. (quoting Walton, 545 A.2d at 1389).

               1.      “Paper Ballots”
       The Settlement Agreement mentions paper ballots twice in its section titled “Voter-

Verifiable Paper Ballots for Every Voter.” First, the Secretary may certify only machines for

which “[t]he ballot on which each vote is recorded is paper.” (SA ¶ 2(a) & n.3.) Second, “[t]he

Secretary will continue to direct each county in Pennsylvania to implement these voting systems

by the 2020 primaries, so that every Pennsylvania voter in 2020 uses a voter-verifiable paper

ballot.” (Id. ¶ 3 (emphases added).)

       In defining “ballot” as used in the Agreement, Dr. Stein invokes for the first time a

Pennsylvania Election Code “paper ballot” provision that requires “ballots” used in non-electronic

voting to “conform[] in layout and format” to the voting screen. (Pls.’ Mot. to Enforce 9 (citing

25 P.S. § 3031.1); see 2/18/20 Tr. 141:11–19.) This obviously has nothing to do with the use of

“ballot” in the Settlement Agreement. That is undoubtedly why, during settlement negotiations,

no one referred to the Pennsylvania Election Code or this definition (which, in any event, is in a

provision that does not apply to the XL). (2/18 Tr. 99:4–13, 141:14–15, 235:16–236:2.) To the

contrary, Stein’s negotiators used the term “ballot” loosely throughout. As I have found, Dr.

Halderman described the Commonwealth’s prospective machines as follows, “All of them (that

use paper ballots) can be used with reasonable security if implemented with voter-verified paper

                                                    33
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 34 of 41




ballots and robust manual audits.” (10/9/18 Maazel Email (emphasis added).) In approving the

ExpressVote, configured to show voters their printed ballot card before casting votes, Halderman

called the ExpressVote’s summary card a “completed ballot.” (10/9/18 Maazel Email (emphasis

added); 2/19/20 Tr. 133:134:6.) Indeed, the Appel blog post to which Halderman referred similarly

calls the summary card a “paper ballot.” (Appel, Serious Design Flaw in ESS ExpressVote

Touchscreen: “Permission to Cheat.”)

       The Commonwealth also used the term “ballot” loosely, and often borrowed the varied

terminology used by vendors.         (2/18/20 Tr. 17:20–18:2.)        The Commonwealth’s public

announcements and negotiation statements reflected its overriding concern throughout: making

the Settlement part of Pennsylvania’s “path” to machines that allowed each voter to create a

verifiable paper record. Once again, Secretary Boockvar deemed the “continuing to direct”

language nonnegotiable.

       As I have found, Stein’s only concern during the negotiations was the replacement of DREs

with machines that provided a paper record of selections made that the voter could verify and the

Commonwealth audit. See Baldwin, 636 F.3d at 76, 78 (instructing district court to consider, inter

alia, the parties’ “bargaining history” to identify and resolve ambiguous terms). Halderman’s

“imprecise” use of “ballot” reflected that concern and belies any suggestion the Parties meant a

printout containing all contest options. The materials introduced at the hearing—including

Appel’s blog posts and vendor marketing materials—confirm that this loose usage of “ballot” is

typical, and its inclusion in the Settlement Agreement would not have indicated to Stein or the

Commonwealth a particular, narrow meaning. Moreover, Stein’s belated insistence on a machine

that produces a “ballot” listing all contest options is not only outside the goal she sought to achieve

during negotiations (elimination of Pennsylvania’s DREs), her interpretation would eliminate four



                                                      34
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 35 of 41




of the machines she knew the Commonwealth was considering for certification, and, in fact, did

certify. (2/19/20 Tr. 139:10–16; see, e.g., Dominion Ballot Card, Jx 54; 2/19/20 Tr. 138:9–20.)

Finally, including all contest options—and not just the options selected—would do nothing to

enhance election integrity, Dr. Stein’s professed goal throughout the negotiations.

       This history plainly confirms that the Parties intended to use “ballot” as “[a]n instrument,

such as a paper or ball, used for casting a vote.” ballot, Black’s Law Dictionary (11th ed. 2019).

Such an instrument need not contain all contest options.

               2.      “Voter-Verifiable Record of Each Vote”

       This phrase requires that certified machines display or provide to the voter some sort of

paper allowing her to confirm her selections before her vote is cast. As the extrinsic evidence

underscored, this is closely connected to the Commonwealth’s Initiative to phase out DREs. The

Initiative provided that “all voting systems purchased on or after February 9, 2018 must be of

the type that employs a voter-verifiable paper ballot of a voter-verifiable paper record of the votes

cast by a voter.” (2/9/18 Directive; see Pennsylvania Department of State Invites Bids on New

Paper Record Voting Systems, Jx 4; see also 2/18/20 Tr. 84:15–20.)               The materials the

Commonwealth shared with Stein during negotiations made clear that the Secretary would

consider only machines that allow voters to confirm their choices with a ballot produced by the

voter herself or with a printout from a ballot-marking device. (9/28/18 Unger Email; Revised

Examination Directive, Attachment E, Jx 7, at 5.) Moreover, these documents left no doubt that

the Commonwealth would embrace machines that tabulated votes through machine-readable code

(such as barcodes and QR codes), allowing the voter to verify companion text. In fact, all the

machines certified in Pennsylvania currently in use tabulate votes by reading symbols that are

inscrutable to human beings. (Fact Stip. ¶¶ 98–110; 2/18/20 Tr. 132:22–133:2.)



                                                     35
          Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 36 of 41




          Accordingly, as I have found and Secretary Boockvar explained, this phrase is closely

related to the “paper ballot” requirement: together, they ensure that a voter confirms her vote on

paper before it is tallied, distinguishing the new machines from DREs.

                 3.      “Robust Pre-Certification Auditing”

          Although Stein believes that the XL is not “capable of supporting a robust pre-certification

auditing process,” her reasons are unclear. (SA ¶ 2(c).) Halderman testified that because the XL

can be “hacked” it cannot support a robust audit. (2/19/20 Tr. 13:20–14:10.) It thus appears that

Stein defines the phrase as one that necessarily includes the requirement that the subject voting

machine cannot be hacked. Yet, Halderman himself opined that every voting system using

software can be “hacked.” (See, e.g., 2/19/20 Tr. 69:23–70:22.) Stein thus construes the phrase—

and, by extension, the Agreement itself—as one imposing a requirement that is impossible to meet.

          As I have found, Halderman could not credibly explain how Pennsylvania’s XL machines,

with all their safeguards and security features, could be subject to tampering or the introduction of

malware. The Commonwealth thus construes the audit requirement as one dependent on a secure

machine that creates a paper voting record that the Commonwealth can scrutinize should a vote

check or recount be necessary.

          Only the Commonwealth’s understanding is supported by the extrinsic evidence or by

reason.

          C.     The ExpressVote XL Does Not Violate the Settlement Agreement

          As I have found and the record overwhelmingly shows, the Agreement was but a part of

the Commonwealth’s ongoing Initiative to replace its DREs with machines that would create a

voter-verifiable paper record. The XL does just that.




                                                      36
          Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 37 of 41




         The XL’s summary card is certainly a “paper ballot” as used by the Parties. (See Figure 2,

supra.) The ballot-marking machine prints the voter’s selections for her to review before casting

her vote. The written text is the official vote of record and relied upon during audits. There is no

evidence that the barcode, which the scanner counts, ever mismatches the text. To the contrary,

the evidence confirms that such a mismatch has never occurred and cannot occur.

         The XL produces a voter-verifiable record of each vote. Because the “official vote of

record” is the human readable text, the XL’s ballot card is both a human-verifiable “record of the

vote” as well as a human-verifiable “vote.”

         Finally, as I have found, the XL supports robust pre-certification auditing. Indeed, the

ExpressVote XL actually supported a risk-limiting audit following the November 2019 election

in Philadelphia. (2/18/20 Tr. 234:3–7.) Stein does not dispute that the XL has shown in practice

that it supports a robust audit.

         Stein’s reading of the Settlement Agreement would not only require the Commonwealth to

decertify the XL, it would impugn almost all the machines currently used in Pennsylvania. (See,

e.g., 2/18/20 Tr. 36:7–12 (all certified configurations, except one, “use either barcodes, QR

codes[,] or timing marks or sensors”). Such a reading is necessarily wrong.

         In sum, because the XL complies with the Settlement Agreement, I will deny Stein’s

Motion.

         D.     Dr. Stein’s Enforcement Motion Is Barred by Prejudicial Delay

         In the alternative, I conclude that the affirmative defense of laches bars the relief Stein

seeks.

         “Laches ‘is a defense developed by courts of equity’ to protect defendants against

‘unreasonable, prejudicial delay in commencing suit.’” SCA Hygiene Prods. Aktiebolag v. First



                                                     37
        Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 38 of 41




Quality Baby Prods., LLC, 137 S. Ct. 954, 960 (2017) (quoting Petrella v. Metro–Goldwyn–

Mayer, Inc., 572 U.S. 663, 667 (2014)). Laches thus requires a showing of: (1) “a delay arising

from [Plaintiffs’] failure to exercise diligence”; and (2) “prejudice to the [Defendants] resulting

from the delay.” Sprague v. Casey, 550 A.2d 184, 187–88 (Pa. 1988). These questions are factual,

depending on the circumstances of the case, including the nature of relief sought. See id.; see also

Socony Mobil v. Continental Oil Co., 335 F.2d 438, 441–42 (10th Cir. 1964).

       Once again, weeks before the February 2020 hearing, I found that the Commonwealth had

made a prima facie showing of Stein’s unwarranted, prejudicial delay in filing her Motion. (Doc.

No. 161 ¶ 2.) She presented nothing at the hearing to alter that determination.

        I have found that at the time of the November 28, 2018 Settlement Agreement, Stein knew

that the Commonwealth had already tested the XL and was about to certify the machine. I have

also found that Stein knew about the XL’s certification at the time it was publicly and widely

disclosed a month later. At that time, Stein knew of the XL’s key features (to which she now

objects). Yet, Stein did not inform the Commonwealth of her belief that the XL violates the

Settlement Agreement until July 29, 2019—after she was alerted to criticisms raised in the voters’

Petition for Reexamination. (7/29/19 Maazel Letter.) This eight-month delay thus reflects at best

a lack of diligence, or at worst, a lack of good faith. Although Dr. Stein has never acknowledged

when she learned of the certification, she seeks to excuse her delay by complaining that, after the

Commonwealth repeatedly notified the public of the certification, it did not notify her personally,

(even though it was under no obligation to do so). Although Halderman testified that he believed

the Commonwealth “would contact [him] with information,” he admitted that he “was not involved

in the settlement negotiations.” (2/19/20 Tr. 37:17–18, 84:24–25.) Indeed, Dr. Halderman had

volunteered to monitor the Commonwealth’s certifications, and Mr. Maazel announced that he



                                                    38
         Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 39 of 41




would “be watching closely” to ensure the Commonwealth’s compliance with the Parties’

Agreement. As the Secretary put it, “you pretty much ha[d] to be living under a rock” to have

missed it. (2/18/20 Tr. 154:4–5.) Plainly, the Commonwealth’s “failure” to provide Stein with its

publicly disseminated and posted Certification Report does not excuse her eight-month delay.

        Finally, Dr. Stein seeks to blame that delay on the time it took the Commonwealth to

provide Dr. Halderman with the XL testing videos (which were made before the case settled). As

I have found, however, those videos have nothing to do with Stein’s Motion. Even now, she does

not explain what she learned from the videos that she did not already know that caused her to send

her July 29 letter.

        Stein’s delay is unreasonable and unwarranted, but, more importantly, it is greatly

prejudicial. As I have found, granting the relief Stein seeks would effectively disenfranchise

Philadelphia’s one million registered voters in 2020—just as granting the relief she belatedly

sought in 2016 would have disenfranchised Pennsylvania’s six million voters. Such prejudice is

grave and obvious. See Crookston v. Johnson, 841 F.3d 396, 399 (6th Cir. 2016) (“belated

challenge to Michigan’s election procedures prejudices the State’s interest in holding orderly

elections” and presents “a recipe for election-day confusion for voters and poll workers alike”);

Republican Party v. Cortes, 218 F. Supp. 3d 396, 404 (E.D. Pa. 2016) (“There is good reason to

avoid last-minute intervention in a state’s election process.”).

        Stein has provided no evidence contradicting the Commonwealth’s initial showing of

unwarranted delay or the testimony of Secretary Boockvar, Commissioner Nesmith-Joyner, and

Executive Director Lynch of the great prejudice that decertifying the XL would cause. Rather, she

argues only that “such testimony is not credible,” and that the 18 to 24 months the City would need




                                                     39
         Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 40 of 41




to replace the XLs is “unacceptable.” (Pls.’ Proposed Findings of Fact ¶¶ 211, 194.) This is not

evidence; it is argument unsupported by evidence.

        Stein thus has failed to refute the Commonwealth’s showing that the relief she seeks would

have calamitous consequences.         That prejudice, combined with Stein’s unwarranted delay,

provides an independent basis to deny her Motion.

        E.      Equitable Considerations Further Counsel Against Dr. Stein’s Motion

        In the further alternative, I will not order the Secretary to decertify the ExpressVote XL

because doing so would destroy the City’s ability to hold an election this year. Although, as I have

noted, Stein has repeatedly altered her request for relief, in her last iteration, she still seeks specific

performance, asking me to “order the Secretary of the Commonwealth to decertify the

ExpressVote XL in time for the November 2020 General Election.” (Pls.’ Proposed Conclusions

of Law 22.) I will not do so.

        Specific performance “is an equitable remedy for breach of contract.” Cotter v. Newark

Housing Authority, 422 F. App’x 95, 99 (3d Cir. 2011); see Texas v. New Mexico, 482 U.S. 124,

131 (1987) (“[S]pecific performance is never demandable as a matter of absolute right, but as one

which rests entirely in judicial discretion, to be exercised, it is true, according to the settled

principles of equity, but not arbitrarily and capriciously, and always with reference to the facts of

the particular case.”) (quoting Haffner v. Dobrinski, 215 U.S. 446, 450 (1910) (alteration in

original)); Mrahunec v. Fausti, 121 A.2d 878, 880 (Pa. 1956) (“[S]pecific performance is not a

matter of right but a matter of grace . . . .”). Even if Stein had presented a strong claim on the

merits, such relief would be appropriate only if the benefits of decertifying the XL would be greater

than the harm it exacts. See FTC v. Pa. State Hershey Med. Ctr., 838 F.3d 327, 352 (3d Cir. 2016);

see also Reynolds v. Sims, 377 U.S. 533, 585 (1964) (“In awarding or withholding immediate



                                                        40
          Case 2:16-cv-06287-PD Document 197 Filed 04/29/20 Page 41 of 41




relief, a court is entitled to and should consider the proximity of a forthcoming election and the

mechanics and complexities of state election laws, and should act and rely upon general equitable

principles.”). It would not.

       As I have found, if I order specific performance, Philadelphia’s voters will likely be

disenfranchised, and the City would be compelled to spend millions of dollars on new machines.

These significant public harms undoubtedly outweigh the “benefits” of ordering specific

performance—and Stein has yet to offer evidence of what those benefits might be. See Wesberry

v. Sanders, 376 U.S. 1, 18 (1964) (“No right is more precious in a free country than that of having

a voice in the election of those who make the laws under which, as good citizens, we must live.”).

      This completely inequitable imbalance provides an independent basis to deny her Motion.

VII. CONCLUSION
       The Commonwealth and the City have expended considerable resources to demonstrate

that Dr. Stein has based her Motion on absolutely nothing. There is no credible evidence even

suggesting that the EAC and Pennsylvania have certified machines that can be “hacked.” Yet, Dr.

Halderman’s daft theories, promoted by Dr. Stein, will undoubtedly shake the belief of some in

their government because Stein has convinced them that voting integrity is at risk in Pennsylvania.

That is certainly the most unfortunate consequence of Stein’s pointless Motion.

       Because there is no basis in fact or law to order the relief Stein seeks, I will deny her

Motion.

       An appropriate Order follows.

                                                              /s/ Paul S. Diamond
                                                              _______________________
       April 29, 2020                                         Paul S. Diamond, J.




                                                     41
